UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-4107


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

APRIL LYNN LOCKLEAR,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:15-cr-00033-D-1)


Submitted:   September 29, 2016            Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       April   Lynn       Locklear        pled     guilty,    pursuant      to    a   plea

agreement,     to     conspiracy          to     make    false    bank     entries,      in

violation of 18 U.S.C. §§ 371, 1005 (2012), and the district

court    imposed      a     downward       variant       sentence     of    24    months’

imprisonment.         Counsel has filed a brief pursuant to Anders v.

California,     386       U.S.    738     (1967),    stating      that    there   are    no

meritorious     grounds          for    appeal     but    questioning      whether      the

district court erred in applying a sentencing enhancement for

obstruction of justice.                Locklear was informed of her right to

file a pro se informal brief, but chose not to do so.                                   The

Government moves to dismiss the appeal pursuant to the appeal

waiver provision in Locklear’s plea agreement.                        For the reasons

that follow, we grant the motion and dismiss the appeal.

       “We review the validity of an appeal waiver de novo, and

will enforce the waiver if it is valid and the issue appealed is

within the scope of the waiver.”                   United States v. Copeland, 707

F.3d    522,    528       (4th     Cir.     2013)       (internal    quotation        marks

omitted).      “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”            United States v. Blick, 408 F.3d 162, 169

(4th Cir. 2005).           To determine whether a waiver is knowing and

intelligent,     we       examine       “the     totality    of     the    circumstances

. . . , including the background, experience, and conduct of the

                                               2
accused.”       Id. (internal quotation marks omitted).                       “Generally,

if a district court questions a defendant regarding the waiver

of appellate rights during the [plea] colloquy and the record

indicates that the defendant understood the full significance of

the waiver, the waiver is valid.”                      Copeland, 707 F.3d at 528

(internal quotation marks omitted).

       The    language     of     the    appeal       waiver     in    Locklear’s       plea

agreement is clear and unambiguous, and the record reveals that

Locklear understood the full significance of the waiver.                                 The

court also confirmed that Locklear was competent to plead guilty

and was entering her plea in the absence of threats, force, or

promises      outside     of    those        contained    in    the    plea    agreement.

Accordingly, we conclude that Locklear’s appeal waiver is valid

and enforceable.

       We     also    conclude         that        Locklear’s    challenge         to    the

obstruction      of     justice    enhancement         falls    squarely      within     the

scope of the waiver.            We have thoroughly reviewed the record in

accordance      with     Anders        and     have    identified      no     potentially

meritorious issues that fall outside the scope of the appeal

waiver.       We therefore grant the Government’s motion and dismiss

Locklear’s      appeal.         This    court       requires    that    counsel     inform

Locklear, in writing, of her right to petition the Supreme Court

of the United States for further review.                        If Locklear requests

that   a     petition    be    filed,        but   counsel     believes     that   such    a

                                               3
petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.               Counsel’s motion

must state that a copy thereof was served on Locklear.                    We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4